Wade, J.
I. Where the evidence is wholly circumstantial, and the circumstances relied on to support the verdict do not exclude every other reasonable hypothesis than that of the guilt of the accused, the conviction will be set aside. Penal Code, § 1010. Conceding that all the evidence objected to was properly admitted, the entire record in this case fails to do more than raise a suspicion of guilt on the part of the accused. See Glover v. State, 15 Ga. App. 44 (82 S. E. 602); Bailey v. State, 12 Ga. App. 529 (77 S. E. 652); Seckinger v. State, 11 Ga. App. 797 (76 S. E. 167); Moore v. State, 8 Ga. App. 113 (68 S. E. 616); Thompson v. State, 5 Ga. App. 7 (62 S. E. 571); Winkles v. State, 4 Ga. App. 559 (61 S. E. 1128); Weems v. State, 84 Ga. 461 (11 S. E. 501).
2. In view of the foregoing ruling, it is unnecessary to pass upon the remaining exceptions. • Judgment reversed.
• J. C. Smith, William Story, for plaintiff in error.
J. H. Gary, solicitor, B. A. Hendricks, contra.